Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Objection to the Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The incorporation-by-reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Objection to the Drawings
The drawings are objected to because:
Fig. 1: the labeling/lettering is blocked by superposition of the plasmid schematic.

Fig. 5B: no y-axis or legend or distinguishing identification of the grey and/or black peaks is given in the figure or description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  a typographical error occurs in the phrase, “which transgene and suicide genes integrate the genome of the cells.” The word into is missing, as the phrase should read, “which transgene and suicide genes integrate into the genome of the cells.”  
7 is objected to because of the following informalities:  a typographical error occurs in the phrase “such as Crspr-Cas9 system, Zing (sic) finger nucleases, TALENs or meganucleases.” Zing should be corrected to Zinc.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 6, the phrase "which is preferably a lentivirus vector" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 7, the phrase “such as Crspr-Cas9 system, Zing (sic) finger nucleases, TALENs or meganucleases” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Treisman
Claims 1, 3, 5-6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treisman (Treisman, J., et al. Blood. 1995 Jan 1;85(1):139-45).
Treisman teaches transduction and functional expression of a human IL-2 containing vector into a CD4+ T-cell line and the effects of the constitutive production of IL-2 by T cells on their growth and antigen reactivity. Treisman demonstrates that the transduced T cells grew continuously in an autocrine fashion in the absence of exogenous IL-2 and retained specific antigen reactivity, indicating the inherent property of a TCR (pp. 139, 144). Treisman further teaches that IL-2 has been used to stimulate the ex vivo proliferation and growth of immune effector cells, including tumor-infiltrating lymphocytes (TIL), which have specific lytic activity against autologous tumors and suggests that the ability of IL-2–transduced T cells to grow in an autocrine fashion yet maintain their antigenic reactivity and further suggests the potential utility of using lymphocytes genetically modified to constitutively produce IL-2 for the 
As per the applicant’s disclosure, within the context of this application, the term "effector T cells" (or "Teffs") designates conventional T lymphocytes other than Tregs … which express one or more T cell receptors (TCR) and perform effector functions (e.g., cytotoxic activity, cytokine secretion, anti-self recognition, etc.). And that major populations of human Teffs, according to this invention, include CD4+ T helper lymphocytes and CD4+ or CD8+ cytotoxic T lymphocytes (Specification, p. 6, lns. 4-9).
Treisman teaches a CD4+ T cell line, retrovirally-transduced and constitutively expressing IL-2, wherein the IL-2 transduced cells perform T cell functions including maintaining their antigenic reactivity. As is widely known in the art of gene therapy, transduction with retroviral vectors results in permanent integration of the transgene into the host cell genome for stable, constitutive expression of the transgene (see, for instance, Figueroa, J. A., et al. (2015) International Reviews of Immunology, 34(2), 164-5). The use of retroviral vectors comprising MMTV LTRs by Treisman demonstrates this constitutive expression of the retrovirally-transduced IL-2 transgene (p. 143 and Fig. 1A, p. 140). 
Thus, Treisman anticipates, before the effective filing date, the elements of claims 1, 3, 5-6, and 15 wherein “Teffs” are CD4+ T cells that have been modified by an integrative viral vector and stably express IL-2 in a constitutive manner (wherein further modification of T cells may include inserting a suicide gene with IL-2) for use in treating a cancer. 
Markley
Claims 1, 3, 6, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519).
Markley teaches antitumor cytokine-secreting CD19-reactive human primary T cells generated by using bicistronic gamma-retroviral vectors (pp. 3509-10, Results and Figure 1A) encoding 19z1, a major histocompatibility complex–independent chimeric antigen receptor (CAR) specific for CD19, and either IL-2, IL-7, IL-15, or IL-21. Markley teaches that gene transfer via retroviral transduction into human primary T cells resulted in CD4+ and CD8+ T cells, a polyclonal population, that co-express an antigen-targeting molecule and constitutively and stably express IL-2 or IL-15. (pp. 3508-10: Abstract, PBL collection and retroviral transduction, Results, and Figure 1, and p. 3514, col 1). Furthermore, as described above, these T cells comprise IL-2 or IL-15 transgenes integrated into the T cell genome as directed by the retroviral constructs (Figueroa, et al. 2015) and further comprise “Teffs” (according to applicant’s definition of Teffs given in the instant disclosure). Markley also clearly demonstrates IL-2- and IL-15-transduced T cells stably express the corresponding interleukin (p. 3510, Figure 1B-1D) and demonstrates their anti-cancer effects (pp. 3511-13, Figures 2-4).
Thus, Markley clearly anticipates, before the filing date of the instant application, the elements of claims 1, 3, 6, 8-10, and 15 wherein compositions comprising “Teffs” are CD4+ and/or CD8+ human polyclonal T cells that have been modified by an integrative viral vector to stably and constitutively express IL-2 or IL-15 and co-express an anti-tumor antigen-targeting molecule and wherein such compositions are used for treating cancer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Markley—Milojevic
Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (2010) as further in view of Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13).
egard to the independent claim 1 on which claims 2, 13 and 14 depend, Markley teaches CD19-specific human primary T cells that constitutively and stably express IL-2 or IL-15 (applicant’s “Teffs”) as described above. 
In regard to claim 2, Markley does not specifically teach Tregs that stably express IL-2. Although an artisan of skill in the art would expect some subpopulation of Markley’s transduced human primary T lymphocytes to be Tregs (see, for instance, Kovacsovics-Bankowski, M., et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), this specific sub-population of T cells was not identified or examined by Markley.
In regard to claims 2, 13, and 14, Milojevic reviews the current knowledge on the phenotype, function, and development of CD4+CD25high regulatory T cells (herein, Tregs) and the role of these T cells in autoimmune, inflammatory and rheumatic diseases and their potential use in immunotherapy (p. 1, Abstract and pp. 4-9). Milojevic also teaches that Tregs participate in immune responses against infectious agents, malignant cells, and allogeneic organ and stem-cell grafts (p.4, col 2 and re: GVHD see also p. 9, col. 1). 
Importantly, in this respect, Milojevic teaches cytokine related therapies for modulating Treg cell function including candidate cytokines in the IL-2 family that enhance immune regulation by Tregs, e.g. IL-7 and IL-15 which are involved in the preservation of optimal suppressive function. Milojevic teaches that IL-15 administration alone induces de novo generation of Tregs (p.8, col. 2) and that Tregs cultured with anti-CD3 antibodies—for TCR stimulation—and excess exogenous IL-2 overcome anergy, proliferate, and retain their suppressive activities (p. 2, col. 2 and p. 4, col. 1). Milojevic teaches a cardinal feature of Tregs as their ability to suppress immune responses, and when activated with antigens recognized by 
Thus, Milojevic teaches providing IL-2 and/or IL-15, with antigen activation/TCR stimulation, for preservation of optimal suppressive function, overcoming anergy, promoting proliferation and/or de novo generation of Tregs and strongly suggests uses of Treg compositions in allogeneic and autologous immunotherapies including autoimmune, inflammatory, and graft-versus-host diseases. Furthermore, Milojevic teaches addressing the need for “designer” Tregs that have been modified by gene transfer to selectively express preferred proteins including antigen specific TCR, homing receptors, cytokines, and “suicide” genes (p.9, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley and Milojevic to generate Tregs expressing IL-2 or IL-15 in order to assess the contributing roles of these key cytokines in modulating Treg function and effector functions in vivo and to assess their therapeutic potential in immunotherapies and immune suppressive roles in autoimmune, inflammatory, infectious and graft-versus-host diseases. 
 The skilled artisan would have had a reasonable expectation of success in combining the teachings of Markley and Milojevic because these teachings are both directed to cytokine-enhanced T cell functions and clinical applications in T-cell based immunotherapies.
Markley—Kim
Claims 4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Kim (Kim, H., et al. Molecular Therapy, 2008; 16(3), 599-606). 
In regard to the independent claim 1 on which claims 4, 6 and 15 depend, Markley teaches stable, constitutive expression of IL-2 or IL-15 in IL-2- or IL-15-retro-virally transduced human polyclonal CD4+ and CD8+ T cells (i.e. applicant defined “Teffs”). 
Markley does not teach compositions of Teffs wherein the cells have been genetically modified to stably express said interleukin in an inducible manner.
Kim teaches a lentiviral vector encoding a bidirectional hypoxia-inducible responsive element (HRE) derived from human vascular endothelial growth factor, which drives expression of the human IL-2 gene and a marker gene. Kim teaches that tumor specific T cells modified with this vector upregulate human IL-2 expression when oxygen tension is low in vitro and in vivo. In other words, the cells upregulate IL-2 expression in a low-oxygen, inducible manner. Kim teaches the consequence of this effect is to increase T-cell survival and proliferation while sustaining effector function, even in oxygen concentrations as low as 1%. Kim demonstrates that the HRE-IL-2 modified CTL phenotype and ability to migrate to tumors was unaffected, and further teaches that the modified CTLs demonstrated faster and more complete tumor regression and increased overall survival compared to parental CTLs, thus demonstrating their potential in clinical applications (p. 599 and Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley and Kim to 
 The skilled artisan would have had a reasonable expectation of success in combining the teachings of Markley and Kim because these teachings are both directed to cytokine-enhanced T cell functions and clinical applications in T-cell-based cancer immunotherapies.
Markley—Hsu
Claims 5-6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Hsu (Hsu, C., et al. Journal of Surgical Research, 2013; 184(1), 282-289). 
In regard to the independent claim 1 on which claims 5-6, 8, 10 and 15 depend, Markley teaches stable, constitutive expression of IL-2 or IL-15 in IL-2- or IL-15-retro-virally transduced human polyclonal CD4+ and CD8+ T cells (i.e. applicant defined “Teffs”).
Markley does not teach the co-expression of a suicide transgene with the IL-2 or IL-15 transgenes in T cells.
Hsu teaches transduction of an IL-15 transgene in conjunction with a suicide (HSV-TK) transgene via retroviral vector transduction of human polyclonal T cells. Hsu teaches human T 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley and Hsu to modify IL-15-transduced CD4+ and CD8+ T cells (applicant’s “Teffs”) that stably express IL-15 with the HSV-TK suicide gene. Hsu teaches that the retrovirally-transduced polyclonal human T cells co-expressing IL-15 and an inducible suicide gene have clinical applications in adoptive T cell therapy by stimulating T cell proliferation and activity in the absence of exogenous IL-2 yet allowing elimination of the IL-15-transduced T cells, when desired, through drug delivery so as not to induce auto-immunity or other possible tumorigenic effects. Thus the introduction of the suicide transgene with the interleukin transgene provides for safer adoptive T cell therapies in vivo.

Markley—Chen
Claims 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of Chen (Chen, Y. Y. Trends in Immunology, 2015; 36(11), 667-669). 
In regard to the independent claim 1 on which claims 6-10 and 13-16 depend, Markley teaches stable, constitutive expression of IL-2 or IL-15 in IL-2- or IL-15-retro-virally transduced human polyclonal CD4+ and CD8+ T cells (i.e. applicant defined “Teffs”).
In regard to claim 7, Markley does not teach T cells modified by a system such as CRSPR-Cas9 system, Zink finger nucleases, or TALENs that allows integration of transgenes but only teaches T cells that have been modified by a retro-viral transduction system that allows integration of transgenes.
Chen teaches manipulation of T cells as either therapeutic effectors or treatment targets and the adoptive transfer of autologous T cells expressing chimeric antigen receptors (CARs) targeting CD19 which has achieved 90% remission rate among heavily pretreated patients with B cell malignancies (p. 668). Chen further teaches 1) the engineering of regulatory T (Treg) cells as holding promise as a treatment option for autoimmune diseases and 2) T-cell genetic manipulations for introduction of suicide genes or elimination of endogenous inhibitory receptors as examples of proposed modifications to further enhance the safety and/or efficacy of T-cell therapeutics (p. 668). Chen also teaches application of adoptive T cell therapy using 
In this context, Chen also teaches the use of various methodologies for genetically manipulating human primary (polyclonal) T cells including stable introduction and expression of transgenes into T cell genomes via lenti- or retro-viral transduction, and via site-specific nucleases including CRIPS/Cas9, TALEN, and Zn fingers (pp. 668-9 and Figure 1). Chen includes introduction of CAR antigen-specific/ligand-specific transgenes as desired cell modifications in therapeutic applications (pp. 668-9). Chen specifically teaches the motivation for use of site-specific nucleases such as CRISPR-Cas9 for directing integration site(s) of transgenic constructs, thereby lowering the risk of gene insertion in oncogenic sites (p. 669).
Thus Chen teaches the use of CRISPR-Cas9, Zn finger nuclease, and TALEN systems for stable genetic integration of transgenes into T cells that include Tregs and primary human (polyclonal) T cells (thus, including T cells that would be defined as Teffs by applicant’s provided definition).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley and Chen to introduce stable, genome-integrated IL-2- or IL-15- transgenes into Treg or Teff genomes using viral-integrative vectors such as, lenti- or retro-viral transduction or using site specific nucleases including use of CRISPR-Cas9, Zn finger nuclease, or TALEN systems for use in autologous treatments of cancers, viral infections, and autoimmune diseases. 

Markley—SHANAFELT
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (2010) and further in view of SHANAFELT (US20040175357A1; published 9 September 2004). 
In regard to the independent claim 1 on which claims 11 and 12 depend, Markley teaches stable, constitutive expression of IL-2 in IL-2 transduced human polyclonal CD4+ and CD8+ T cells (i.e. applicant defined “Teffs”).
Markley does not teach compositions of T cells modified by a des-alanyl Serine-125 human interleukin-2 (i.e. aldesleukin or PROLEUKIN®) or an IL-2 polypeptide comprising an amino acid substitution selected from the group consisting of N88R, N881, N88G, D20H, D109C, Q126L, Q126F, D84G, or D841 relative to human mature IL-2 protein.
SHANAFELT is directed to polypeptides comprising human IL-2 muteins numbered in accordance with wild-type IL-2 wherein said human IL-2 is substituted at at least one of positions 20, 88 or 126, whereby said muteins preferentially activate T cells over NK cells. This invention realizes less toxic IL-2 muteins that allow greater therapeutic use of mutein interleukins. SHANAFELT discloses muteins exhibiting greater than 1000-fold selectivity that include D20H, D20I, N88G, N88I, N88R, and Q126L substitutions in IL-2 that exhibit essentially wild-type IL-2 activity on T cells ([0023]). SHANAFELT teaches that D2OH and I, N88G, I, and R, in particular have a relative T cell-differential activity much greater than native IL-2, with predicted associated reduced in vivo toxicity. The invention includes polynucleotides coding for 
SHANAFELT claims mutein compositions for IL-2 treatable conditions including HIV, cancer including renal carcinoma and malignant melanoma, autoimmune disease, infectious disease, immune deficiency including SCID, or other therapeutic application requiring general stimulation of the immune system (claim 18). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley and SHANAFELT to address the specificity and cytotoxicity associated with various IL-2-transgenes for T-cell-based immunotherapeutic applications. An artisan would be motivated to modify Markley with the teaching of SHANAFELT to select and generate IL-2 T cell (or Teff) transgenes comprising muteins or IL-2 substitution mutations that comprise modified IL-2 molecules that preferentially activate T cells while reducing unwanted IL-2 cytotoxicity or activation of NK cells. An artisan of skill in the art would also be motivated to combine the teachings of Markley and SHANAFELT to include a des-alanyl Serine-125 human interleukin-transgenes as a control construct that would parallel the activity of the commercially available PROLEUIN® and to assess the various mutant IL-2 transgene constructs against this standard-use recombinant IL-2 therapeutic or its transgene equivalent and/or wildtype IL-2 transgenes.

Claim Status
No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (Kim, Y. C., et al. Blood, 2015; 125(7), 1107-1115) teaches the advantages of antigen-specific polyclonal Tregs for clinical applications in autoimmunity, transplantation, allergy, and antidrug antibody responses and the functional stability of transduced Tregs after long-term ex vivo expansion.
Georgoudaki (Georgoudaki, A. M., et al. Immunotherapy, 2010; 2(4), 521-537) teaches the significance of suicide gene therapy for graft-versus-host disease.
Quintarelli (Quintarelli, C., et al. Blood, The Journal of the American Society of Hematology, 2007; 110(8), 2793-2802) teaches co-expression of cytokine and suicide genes to enhance the activity and safety of tumor-specific cytotoxic T lymphocytes.
Bankowski (Kovacsovics-Bankowski, M., et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12) teaches a significant percentage of PBMCs in cancer patients are Tregs: the percentage of Treg (CD4+/CD25+/FoxP3+) in PBL and TIL was similar: 8.1% versus 10.2%, respectively in CRLM patients. However, the frequency of Treg in primary OVC TIL was higher than PBL: 19.2% versus 4.5%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A–5:30P ET (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
/SCOTT LONG/Primary Examiner, Art Unit 1633